EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 February 25, 2011 Delaware Pooled Trust Delaware Group Adviser Funds Delaware Group Equity Funds I 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”), agrees that in order to improve the performance of certain series of Delaware Pooled Trust, Delaware Group Adviser Funds, and Delaware Group Equity Funds I listed below (collectively, the “Funds”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees for the Funds’ Class A and Class R shares, so that the Funds’ Rule 12b-1 (distribution) fees with respect to its Class A and Class R shares will not exceed the amounts listed below for the period February 28, 2011 through February 28, 2012. Registrant/Funds Expense Cap Delaware Pooled Trust Delaware REIT Fund Class A – 0.25% Class R – 0.50% Delaware Group Adviser Funds Delaware Diversified Income Fund Class A – 0.25% Class R – 0.50% Delaware U.S. Growth Fund Class A – 0.25% Class R – 0.50% Delaware Group Equity Funds I Delaware Mid Cap Value Fund Class A – 0.25% Class R – 0.50% The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/J. Scott Coleman Name: J. Scott Coleman Title: Executive Vice President Your signature below acknowledges acceptance of this Agreement: Delaware Pooled Trust Delaware Group Adviser Funds
